DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is a response to an application filed on 08/02/2021, in which claims 1-7, 34-41, and 67-74 are pending and ready for examination.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted was filed before the mailing date of the Office Action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-7, 34-41, and 67-74 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen (CN 112004091 A, English translation document cited).

Regarding claim 1, Chen discloses a video decoding method, comprising (Chen; Fig. 8, 13, Pg. 18, 9th Para. A video coding (encoding/decoding) is used.): 
decoding a first parameter for a coding unit from a bitstream (Chen; Fig. 8, Pg. 12, 5th to 7th Para., Pg. 6, last 2 paragraphs, Pg. 7. A first parameter associated with an inter prediction mode, e.g. AMVP, SMVD, Affine, is determined/decoded for a current coding block from a bitstream, wherein the determined/decoded prediction mode is used to generate predicted block values.), 
determining a candidate for the coding unit based on the first parameter (Chen; Fig. 8, Pg. 7. At least a candidate is determined for a current coding block in accordance with a first parameter associated with an inter prediction mode, e.g. AMVP, SMVD, affine.); 
determining a value of a second parameter associated with the coding unit based on a value of a second parameter associated with the candidate, wherein the second parameter associated with the coding unit indicates whether a bi-directional prediction correction is enabled (Chen; Fig. 8, Pg. 7, Pg. 9, 6th to 10th Para., Pg. 12. A second parameter of BGC mode, e.g. bgc-flag of V1-V3 modes, associated with a current coding block is determined in accordance with a second parameter associated with candidates, e.g. MV candidates, CPMV, used in inter prediction, wherein the second value of BGC mode is determined from a minimum coding cost BGC (see Pg. 12), which is determined based on predicted block values corresponding to different second parameters associated with different candidates in different BGC modes.); and 
in response to the value of the second parameter associated with the coding unit indicating the bi-directional prediction correction being enabled, performing the bi-directional prediction correction on the coding unit (Chen; Pg. 9, 6th to 10th Para. For a second parameter, e.g. V1, bgc-flag=1, bgc-id=0, indicating BGC/bi-directional prediction correction being used, BGC/bi-directional prediction correction is used on a current coding block.).

Regarding claim 2, Chen discloses determining that the value of the second parameter associated with the coding unit is equal to the value of the second parameter associated with the candidate (Chen; Fig. 8, Pg. 7, Pg. 9, 6th to 10th Para., Pg. 12. A second parameter of BGC mode, e.g. bgc-flag of V1-V3 modes, associated with a current coding block is determined in accordance with a second parameter associated with candidates, e.g. MV candidates, CPMV, used in inter prediction, wherein the second value of BGC mode is determined from a minimum coding cost BGC (see Pg. 12), and is set to be equal to a second parameter associated with a candidate in a BGC mode that results in the minimum coding cost.). 

Regarding claim 3, Chen discloses determining a value of a third parameter associated with the coding unit based on a value of a third parameter associated with the candidate, wherein the third parameter associated with the coding unit indicates that one of bi-directional prediction correction methods is performed (Chen; Fig. 8, Pg. 7, Pg. 9, 6th to 10th Para., Pg. 12. A third parameter of BGC mode, e.g. bgc-idx of V1-V3 modes, associated with a current coding block is determined in accordance with a third parameter associated with candidates, e.g. MV candidates, CPMV, used in inter prediction, wherein the third value of BGC mode is determined from a minimum coding cost BGC (see Pg. 12), which is determined based on predicted block values corresponding to different second parameters associated with different candidates in different BGC modes.).

Regarding claim 4, Chen discloses the candidate is one of TMVP, SMVP, MVAP, HMVP, UMVE, InterPF, affine inherited, affine constructed, or zero affine candidates (Chen; Fig. 8, Pg. 7. At least a candidate is determined for a current coding block in accordance with a first parameter associated with an inter prediction mode, e.g. AMVP, SMVD, affine.).

Regarding claim 5, Chen discloses the candidate is a TMVP, a MVAP, or a zero affine candidate (Chen; Fig. 8, Pg. 7. At least a candidate is determined for a current coding block in accordance with a first parameter associated with an inter prediction mode, e.g. affine, AMVP (temporal or spatial)m SMVD.) and wherein determining the value of the second parameter associated with the coding unit based on the value of the second parameter associated with the candidate further comprises (Chen; Fig. 8, Pg. 7, Pg. 9, S13, Pg. 12. A second parameter of BGC mode, e.g. bgc-flag of V1-V3 modes, associated with a current coding block is determined in accordance with a second parameter associated with candidates, e.g. MV candidates, CPMV, used in inter prediction, wherein the second value of BGC mode is determined from a minimum coding cost BGC (see Pg. 12), which is determined based on predicted block values corresponding to different second parameters associated with different candidates in different BGC modes.): 
setting the value of the second parameter associated with the coding unit to be disabled, and disabling the bi-directional prediction correction for the coding unit (Chen; Fig. 8, Pg. 9, 6th to 10th Para. A second parameter is set to be disabled, i.e. 0 for disabling BGC mode for a current coding block.).

Regarding claim 6, Chen discloses the candidate is an affine constructed candidate  (Chen; Fig. 8, Pg. 7. At least a candidate is determined for a current coding block in accordance with a first parameter associated with an inter prediction mode, e.g. affine, AMVP (temporal or spatial)m SMVD.)and wherein determining the value of the second parameter associated with the coding unit based on the value of the second parameter associated with the candidate further comprises (Chen; Fig. 8, Pg. 7, Pg. 9, S13, Pg. 12. A second parameter of BGC mode, e.g. bgc-flag of V1-V3 modes, associated with a current coding block is determined in accordance with a second parameter associated with candidates, e.g. MV candidates, CPMV, used in inter prediction, wherein the second value of BGC mode is determined from a minimum coding cost BGC (see Pg. 12), which is determined based on predicted block values corresponding to different second parameters associated with different candidates in different BGC modes.): 
determining a plurality of control points for the coding unit, wherein the plurality of control points includes at least a first control point (Chen; Pg. 7. Different control points are determined for a current coding block, wherein different control points includes at least a first control point..); 
determining that the values of the second and the third parameters associated with the coding unit are equal to values of a second and a third parameters associated with the first control point, respectively (Chen; Fig. 8, Pg. 7, Pg. 9, 6th to 10th Para., Pg. 12. A second and a third parameters of BGC mode, e.g. bgc-flag, bgc-idx of V1-V3 modes, associated with a current coding block is determined in accordance with a second and a third parameters associated with candidates, e.g. MV candidates, CPMV, used in inter prediction, wherein the third value of BGC mode is determined from a minimum coding cost BGC (see Pg. 12), which is determined based on predicted block values corresponding to different second parameters associated with different candidates in different BGC modes.).

Regarding claim 7, Chen discloses the second parameter associated with the coding unit is a flag and a third parameter associated with the coding unit is an index ((Chen; Fig. 8, Pg. 9, 6th to 10th Para. A second parameter associated with a coding block is a flag, i.e. bgc-flag, and a third parameter associated with a coding block is an index, i.e. bgc-idx.).

Claims 34-40 are directed to a video processing apparatus, comprising: a memory storing a set of instructions; and one or more processors (Chen; Pg. 18. A video coding system includes a computer program, a processor used to execute the program.) configured to execute the set of instructions to cause the apparatus to perform a sequence of processing steps corresponding to the same as claimed in claims 1-7, and are rejected for the same reason of anticipation as outlined above.

Regarding claim 41, Chen discloses a video decoding apparatus, comprising: a memory storing a set of instructions; and one or more processors configured to execute the set of instructions to cause the apparatus to perform (Chen; Fig. 8, Pg. 18. A video coding system includes a computer program, a processor used to execute the program.): 
determining a value of a first parameter associated with a chroma coding unit based on a value of a first parameter associated with a luma coding unit, wherein the first parameter associated with the chroma coding unit indicates whether a bi-directional prediction correction is enabled (Chen; Fig., Pg. 12, 4th to 5th Para., Pg. 16, last two paragraphs. A first parameter, e.g. bgc-flag, is determined for a chroma coding block in accordance with a first parameter associated with a brightness block for BGC information of a brightness block being used to determine BGC information of a chroma coding block, wherein a first parameter, e.g. bgc-flag, is used to indicate whether a BGC mode is used.); and 
in response to the value of the first parameter associated with the chroma coding unit indicating the bi-directional prediction correction being enabled, performing the bi-directional prediction correction on the chroma coding unit (Chen; Fig., Pg. 12, 4th to 5th Para., Pg. 16, last two paragraphs. For a first parameter, e.g. bgc-flag, indicating a BGC being used, a BGC mode is used on a chroma coding block.).

Claims 67-73 are directed to a non-transitory computer readable medium that stores a set of instructions that is executable by at least one processor of a computer to cause the computer to perform a video decoding method (Chen; Pg. 18. A video coding system includes a computer program, a processor used to execute the program.), the method comprising a sequence of processing steps corresponding to the same as claimed in claims 1-7, and are rejected for the same reason of anticipation as outlined above.

Regarding claim 74, Chen discloses a video decoding non-transitory computer readable medium that stores a set of instructions that is executable by at least one processor of a computer to cause the computer to perform a video decoding method, the method comprising (Chen; Fig. 8, Pg. 18. A video coding system includes a computer program, a processor used to execute the program.): 
determining a value of a first parameter associated with a chroma coding unit based on a value of a first parameter associated with a luma coding unit, wherein the first parameter associated with the chroma coding unit indicates whether a bi-directional prediction correction is enabled (Chen; Fig., Pg. 12, 4th to 5th Para., Pg. 16, last two paragraphs. A first parameter, e.g. bgc-flag, is determined for a chroma coding block in accordance with a first parameter associated with a brightness block for BGC information of a brightness block being used to determine BGC information of a chroma coding block, wherein a first parameter, e.g. bgc-flag, is used to indicate whether a BGC mode is used.);; and 
in response to the value of the first parameter associated with the chroma coding unit indicating the bi-directional prediction correction being enabled, performing the bi-directional prediction correction on the chroma coding unit (Chen; Fig., Pg. 12, 4th to 5th Para., Pg. 16, last two paragraphs. For a first parameter, e.g. bgc-flag, indicating a BGC being used, a BGC mode is used on a chroma coding block.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen (CN 112565768 A) teaches an inter-frame prediction system that perform BGC using BGC information from adjacent blocks.
Fang (CN 112055221 A) teaches a video coding system that performs BGC using BGC information of control points of an affine prediction mode.
Ikai (WO 2018230493 A1) teaches a video coding system that uses BIO coding mode with correction using gradient information in motion compensation processing.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT KIR whose telephone number is (571)272-6245. The examiner can normally be reached Monday - Friday, 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 

/ALBERT KIR/             Primary Examiner, Art Unit 2485